Citation Nr: 1038537	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1986 to June 1986 and 
from March 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Oakland, 
California that, among other things, denied the claims of 
entitlement to service connection for right and left ear hearing 
loss.  

The issue of entitlement to service connection for hearing loss 
of the left ear is addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

The Veteran does not have a hearing loss disability of the right 
ear as defined by VA regulation.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGSAND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the VA 
obtained the Veteran's service treatment records.  Also, the 
Veteran received a VA medical examination in March 2006, and VA 
has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the Veteran's 
private medical records have also been incorporated into the 
claims file.  

Significantly, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
has served for 90 days or more during a period of war, or during 
peacetime service after January 1, 1947, and a chronic disorder, 
such as hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 CFR § 3.385 (2009).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for hearing loss of the right ear.  However, as outlined below, 
the evidence of record does not demonstrate that the Veteran 
currently has right ear hearing loss as defined by the VA in 
38 C.F.R. § 3.385.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not manifest hearing loss of the right ear during 
service.  According to the Veteran's December 1985 enlistment 
examination, pure tone thresholds, in decibels (dB), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
15

A subsequent examination from April 1989 shows that pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15

Likewise, an August 2005 audiogram revealed pure tone thresholds, 
in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
30

The Veteran was afforded a VA audiometric examination in March 
2006.  Audiological evaluation revealed pure tone thresholds, in 
dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right.  The examiner concluded that the Veteran's 
right ear hearing was within normal limits through 4000 Hz.  

The preponderance of the evidence, therefore, demonstrates that 
the Veteran is not entitled to service connection for right ear 
hearing loss.  The evidence demonstrates that the Veteran did not 
have right ear hearing loss during either period of active 
service.  Also, the Veteran's right ear hearing was within normal 
limits within one year of his separation from active duty in 
2004.  Therefore, the presumption of in-service incurrence is not 
applicable.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, the record 
contains no medical evidence to demonstrate that the Veteran has 
ever been diagnosed with right ear hearing loss.  There must be a 
current diagnosis of a disorder for service connection to be 
granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for right ear hearing loss.  

The Board recognizes that the Veteran has testified to suffering 
from right ear hearing loss.  Lay assertions may serve to support 
a claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, while the Veteran is 
competent to offer this testimony, the Board does not find it to 
be credible.  Audiometric evaluations have consistently 
demonstrated that the Veteran's right ear hearing is within 
normal limits.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for right ear hearing loss must be denied.


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

A preliminary review of the record in connection with the 
remaining claim of service connection for left ear hearing loss 
discloses a need for further development prior to further 
appellate review.  In this regard, the Board is of the opinion 
that there is additional evidence that needs to be obtained 
before proceeding with this claim.  

According to a March 2006 VA examination, the Veteran suffered 
from a preexisting left ear hearing loss.  The examiner concluded 
that this was a preexisting condition and that there was no 
significant change in thresholds following his active duty from 
March 2003 to September 2004.  However, the Veteran submitted a 
July 2010 private medical opinion from a private physician with 
the initials M.P.J. that found that his military service 
aggravated his sensorineural hearing loss.  It was noted that the 
Veteran underwent a consultation with an ears, nose and throat 
(ENT) specialist in December 2009, and that his sensorineural 
hearing loss was aggravated by exposure to loud noises such as 
jet planes during military service.  Therefore, since the two 
medical opinions of record directly contradict one another, the 
Board finds that an additional VA examination is necessary to 
clarify these opinions.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, the RO/AMC 
should obtain and associate with the claims 
file a copy of the December 2009 audiometric 
evaluation, referred to in the July 2010 
statement from his private physician.  

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his left ear hearing loss.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to the 
following: 

(a). Did the Veteran have hearing 
loss of his left ear that 
preexisted either period of 
active service from March 1986 to 
June 1986, or March 2003 to 
September 2004?  In answering, 
please indicate what evidence of 
record supports your conclusion 
and what is the date of onset of 
the Veteran's left ear hearing 
loss.  

(b)  If the Veteran did enter 
either period of active service 
with a preexisting left ear hear 
loss, did the preexisting hearing 
loss increase in severity during 
either period of service?

(c)  If the Veteran's preexisting 
hearing loss did increase in 
severity during service, did the 
increase in severity represent 
the natural progression of the 
disorder, or represent a chronic 
worsening, or aggravation, of the 
disorder?  In answering, the 
examiner should specifically 
address the July 2010 private 
medical opinion linking the 
Veteran's hearing loss service.  

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


